                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                    )
                                             )
               Plaintiff,                    )       INTERSTATE AGREEMENT ON
                                             )       DETAINERS ORDER
       vs.                                   )
                                             )       Case No.: 1:19-cr-073
Emily Jo Andrist,                            )
                                             )
               Defendant.                    )


       On June 3, 2019, defendant made her initial appearance and was arraigned in the above-

entitled action. AUSA Jeremy Ensrud appeared on the Government’s behalf. The Federal Public

Defender's office was appointed to represent defendant in ths matter. AFPD Christopher Bellmore

appeared on defendant’s behalf.

       Prior to her initial appearance, defendant was incarcerated by the State of North Dakota at

the Dakota Women’s Correctional and Rehabilitation Center in New England, North Dakota. After

the Indictment in this case was returned and an arrest warrant issued, a detainer was filed by the

United States with the North Dakota prison officials. Pursuant to the Interstate Agreement on

Detainers Act (“IADA”), defendant’s appearance before this court for her initial appearance and

arraignment was secured by a writ of habeas corpus ad prosequendum.

       At her initial appearance and arraignment, defendant was advised of her rights under the

IADA to continued federal custody until the charges set forth in the Indictment are adjudicated.

Defendant proceed to waive in open court her rights under the IADA. Based on the waiver, the

court finds that defendant knowingly, voluntarily, and upon advice of counsel waived the anti-

shuttling provisions of the IADA and agreed to return to the custody of the State of North Dakota


                                                 1
(the “sending state” under the IADA) pending further proceedings in this case initiated by the United

States (the “receiving state” under the IADA).

       Accordingly, defendant is remanded to the custody of the United States Marshal's Service

for the purpose of returning defendant to the custody of the "sending state," where she shall be

housed pending further proceedings or until further order of the court. Further, pursuant to

defendant’s waiver, the return of the defendant to his place of incarceration pending trial shall not

be grounds under the IADA for dismissal of the charges set forth in the Indictment.

       Dated this 5th day of June, 2019


                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court




                                                 2
